Citation Nr: 0215220	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The record shows that the veteran had confirmed active 
service from February 1990 to January 1996, with evidence of 
additional service from July 1985 to October 1985, and from 
May 1986 to February 1990.  The veteran states that he had 
service from May 1986 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
2001, at which time the issues of entitlement to service 
connection for a back disability and for tinnitus were also 
for consideration.  The Board remanded all of the veteran's 
claims for additional development.  Subsequently, entitlement 
to service connection for a back disability and for tinnitus 
was established in a July 2002 rating decision, and as this 
is considered a full grant of the benefits sought on appeal, 
these issues are no longer before the Board.  The July 2002 
rating decision continued to deny entitlement to service 
connection for bilateral hearing loss.  The veteran has 
elected to continue his appeal of this issue, and it has been 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The service medical records do not show that the veteran 
had auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater, 
auditory thresholds of 26 decibels or greater in at least 
three of these frequencies, or speech recognition scores 
using the Maryland CNC Test of less than 94 percent for 
either ear.  

2.  An April 2002 VA hearing examination reveals that the 
right ear has speech recognition of 92 percent; the left ear 
does not have auditory thresholds in any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or 
greater, auditory thresholds of 26 decibels or greater in at 
least three of these frequencies, or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.  

3.  The VA medical examiner opined that the veteran's current 
hearing loss is not related to active service.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred due to active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 1991 & Supp. 2001); 3.303(d), 3.307, 3.309, 
3.385 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a bilateral 
hearing loss as a result of active service.  He states that 
he was exposed to loud noises in many situations during 
service, and that this exposure was often for extended 
periods of time.  The veteran notes that he was found to have 
hearing loss on an examination during service.  Currently, he 
says that he continues to have problems understanding 
conversation in certain situations.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  The veteran was mailed a copy of the 
January 2001 remand, which contained information pertinent to 
the VCAA.  The veteran was mailed a letter from the RO in 
January 2002, which requested that he identify all sources of 
treatment for his hearing loss.  This letter informed the 
veteran that VA would obtain any records of treatment at a VA 
facility once he had identified those records.  It also 
informed him that VA would obtain records on his behalf from 
private sources of treatment provided he signed authorization 
forms, although it also informed him that he could have the 
sources send the records without waiting on a request from 
VA.  To date, the veteran has not identified any sources of 
treatment.  Following the January 2001 remand, the veteran 
was afforded a VA examination of his hearing, and a medical 
opinion regarding his claimed hearing loss was obtained.  The 
Board must conclude that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If other organic 
diseases of the nervous system such as hearing loss become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hearing loss during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the service medical records shows that the 
veteran underwent a periodic physical examination in February 
1992.  The veteran had auditory thresholds of 20, 15, 20, 15, 
10, and 45 decibels at the frequencies of 500, 1000, 2000, 
3000, 4000, and 6000 Hertz respectively for the right ear.  
The left ear had auditory thresholds of 15, 15, 20, 20, 25, 
and 55 decibels at these same frequencies.  Word recognition 
scores were not noted.  The diagnoses included moderate high 
frequency hearing loss, bilateral, not otherwise disabling.  

All other hearing examinations from the veteran's 
approximately ten years of active service were negative for 
hearing loss as defined by 38 C.F.R. § 3.385, including 
audiograms conducted in May 1986, January 1990, and September 
1992, although these tests did show some auditory thresholds 
of 25 decibels or higher at 6000 Hertz for both ears.  There 
were no auditory thresholds higher than 20 decibels for 
either ear at any of the relevant frequencies, and there were 
no additional diagnoses of hearing loss.  The November 1995 
discharge examination was entirely within normal limits with 
auditory thresholds of 20 decibels or lower bilaterally at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The veteran 
denied a history of hearing loss on a Report of Medical 
History obtained at the time of the November 1995 discharge 
examination.  

The veteran was afforded a VA hearing examination in April 
2002.  The claims folder was reviewed in conjunction with the 
examination.  The veteran reported a history of noise 
exposure due to weapons, work in an engine room, and on 
helicopters during service.  After discharge, the veteran 
reported noise exposure as a result of firearms, but stated 
that he always used hearing protection when shooting.  On 
examination, the veteran had auditory thresholds of 10, 10, 
25, 15, and 20 decibels for the right ear at the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  At these same 
frequencies, the left ear had auditory thresholds of 10, 15, 
25, 20, and 30 decibels.  The right ear had speech 
recognition of 92 percent, and the left ear had speech 
recognition of 96 percent.  The diagnosis stated that the 
veteran had normal hearing sensitivity of each ear, although 
both ears had a mild noise notch centered at 6000 Hertz.   
After a review of the hearing examinations conducted during 
service, in particular the January 1990 and November 1995 
examinations, the examiner opined that the veteran has a mild 
noise-induced hearing loss centered at 6000 Hertz in both 
ears.  The examiner further opined that the hearing loss was 
not caused by noise related to service, as the audiograms 
examined did not show a similar pattern.  

The Board finds that entitlement to service connection for 
bilateral hearing loss is not demonstrated.  The Board is 
bound by the provisions of 38 C.F.R. § 3.385 in determining 
what constitutes hearing loss for the purposes of service 
connection.  Although the February 1992 periodic examination 
in service included a diagnosis of bilateral moderate high 
frequency hearing loss, the results of the hearing 
examination do not constitute hearing loss for the purposes 
of service connection, in that none of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz were 40 decibels or 
greater, and none of the auditory thresholds for at least 
three of these frequencies were 26 decibels or greater.  
Speech recognition scores were not recorded in February 1992.  
See 38 C.F.R. § 3.385.  Similarly, none of the other hearing 
examinations during service reveal hearing loss as defined by 
this regulation.   Therefore, evidence of hearing loss for 
which service connection can be established is not shown 
during service.  

The April 2002 VA examination revealed that the veteran has 
speech recognition of 92 percent in the right ear.  This 
represents hearing loss as defined by 38 C.F.R. § 3.385.  
However, the examiner has specifically opined that the 
veteran's hearing loss is not the result of active service.  
This examination also revealed that the veteran does not 
currently have hearing loss of the left ear as defined by the 
appropriate regulation.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, as there is no evidence of hearing loss for which 
service connection can be awarded during active service, as 
the veteran does not currently have hearing loss of the left 
ear for which service connection can be awarded, and as 
medical opinion has stated that the veteran's hearing loss of 
the right ear is not related to active service, service 
connection for bilateral hearing loss is not warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

